Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

The applicant did not raise any arguments regarding the rejections stated in the Non-final rejection.  The amendments also do not address nor overcome the rejections.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is selected as representative of the claims being rejected.  
Alice Corp., Pty. Ltd. v. CLSBankInt’l., 134 S. Ct. at 2347, 2355 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289 (2012)).
The first step in this analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. (citing Mayo, 132 S. Ct. at 1296-97). If the claims are not directed to an abstract idea, the inquiry ends. Otherwise, the inquiry proceeds to the second step where elements of the claims are considered “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (citing Mayo, 132 S. Ct. at 1298, 1297).
The Court acknowledged in Mayo that “all inventions at some level embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas.” Mayo, 132 S. Ct. at 1293. We, therefore, look to whether the claims focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. 
Here, claim 1 recites “a method for auto-programming for general purpose using an Emergent Universal Turing Machine arising inside a network where a partition of neuronal resources among hidden areas is automatic using each neuron’s own inhibition zone.

Step 1.	
It is clear that claim 1 does fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture or composition of matter).
Step 2.
Digitech). The steps of claim 1 involve nothing more than software programming.
The claim only recites one additional element – network.  The claim’s invocation of a “network”.  The network is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Nothing in the recited additional elements transforms the abstract idea of software programming.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.  Alice, 134 S. Ct. at 2358 (“the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention”).
Therefore, claim 1 is rejected under 35 U.S.C. § 101. The dependent claims 2-20 have also been reviewed and do not recite anything that transforms the patent-ineligible concept of mitigating risk to a patent-eligible concept.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "always optimal" in claim 10 is a relative term which renders the claim indefinite.  The term "always optimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is considered always optimal?  This is a subjective term.
The term "maximal likelihood" in claim 10 is a relative term which renders the claim indefinite.  The term "maximal likelihood" is not defined by the claim, the What is considered maximal likelihood?  This is a subjective term.
Regarding claim 10, the phrase "(i.e. performance)" renders the claim indefinite because it is unclear whether the limitation(s) inside the parenthesis are part of the claimed invention or not.  See MPEP § 2173.05(d).
Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is uncertain what the representations are structurally in relation to the operating system of claim 11.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng et al (Weng), US 2017/0008168.  

As per claim 1 and 19, Weng taught the invention including a method for auto-programming for general purposes using an Emergent Universal Turing Machine arising inside a network (pp. 0007-0008, 0011, 0042, 0044, 0056-0057) where a partition of neuronal resources among hidden areas is automatic using each neuron’s own inhibition zone (not given patentable weight because the network arrangement where this method is applied is not part of the method itself).

As per claim 2, Weng taught the invention as claimed in claim 1.  Weng further taught a computer processor is a CPU (pp. 0041).

As per claim 3, Weng taught the invention as claimed in claim 1.  Weng further taught an artificial neural network characterized by at least four of the eight characteristics in GENISAMA (pp. 0048-0057).  

As per claim 4, Weng taught the invention as claimed in claim 1.  Weng further taught an artificial neural network which learns a finite automation that acts as a control of any Emergent Universal Turing Machine (pp. 0056).

As per claim 5, Weng taught the invention as claimed in claim 1.  Weng further taught the method for treating a teacher, either living biological or nonliving objects, for an artificial neural network to imitate based on its motor inputs and its sensory inputs as an Emergent Universal Turing Machine (intended use not given patentable weight).

As per claim 6, Weng taught the invention as claimed in claim 5.  Weng further taught the method for treating two parts in a unified way through network’s attention for a clustered scene either at the same time or at different times, where the two parts are instrucitons and data to which the instructions apply and on a tape of a traditional Universal Turning Machine instructions and data must be separate using a special encoding (intended use not given patentable weight).

As per claim 7, Weng taught the invention as claimed in claim 1.  Weng further taught a representation of a motor vector that corresponds to a combination of states and actions of an arbitrary Emergent Universal Turing Machine (pp. 0061-0062, 0070-0071).  

As per claim 8, Weng taught the invention as claimed in claim 1.  Weng further taught a representation of a motor vector that corresponds to a combination of elements in a hierarchy of knowledge for one or a multiplicity of multiple open-ended tasks executed by an arbitrary Emergent Universal Turing Machine (pp. 0087).

As per claim 9, Weng taught the invention as claimed in claim 1.  Weng further taught an initialization of neurons is one sensor-motor observation at a time until all available neurons have been initialized for one or a multiplicity of multiple open-ended tasks executed by an arbitrary Emergent Universal Turing Machine (inherently taught by Weng for sequential processing).

As per claim 10, Weng taught the invention as claimed in claim 5.  Weng further taught a neuronal update (pp. 0127) where the update is always optimal defined by a mathematical expression using a maximal likelihood technique that directly gives the optimal parameter set, without doing any searching, that guarantees to reach the maximum possible value of the probability among all possible alternative techniques under the condition that they use the same computational resources, the same learned experience for one or a multiplicity of multiple open-ended tasks executed by any arbitrary Emergent Universal Turing Machine (design choice of 

As per claim 11, Weng taught the invention including an operating system (pp. 0007-0008, 0011, 0044, 0056-0057; inherent since all computing system requires operating system) for auto-programming for general purposes that sits between a conventional operating system and an artificial neural network for learning a Turing Machine so that a learning engine automatically adapts to a system body comprising of sensors, effectors, and computation resources (intended use not given patentable weight). 

As per claim 12, Weng taught the invention as claimed in claim 11.  Weng further taught a setting file that defines an open-ended set of parameters to serve as an expandable body setting standard for each system body to inform eh operating system (inherently taught by Weng since all computing systems with operating system has configuration files)

As per claim 13-18, Weng taught the invention as claimed in claim 11.  Claims 13-18 are also rejected under Weng since these claims only further limit the intended used language of claim 11.  Therefore, they are also not given patentable weight.

As per claim 20, Weng taught the invention including an apparatus of autonomous programming for general purpose using Turing machine learning (pp. 0007-0008, 0011, 0044, 0056-0057) for one or a multiplicity of three types of systems: vision, audition, and natural language understanding (intended use of system not given patentable weight).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
March 17, 2021